This was an action commenced by the Respondents, for the foreclosure of a Mortgage, executed by the Appellants. The Defendants answered setting up a defence to the action, to which answer the Plaintiff demurred. The District Court sustained the Demurrer, and judgment was entered for want of ;an answer.The Defendant appealed from the Order sustaining the Demurrer.The record in this cause is so imperfect, that no report can be prepared.The judgment of the District Court was reversed, but no 'Opinion is on file.